                                                                          Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


JOHN MOORE, III,

        Plaintiff,

v.                                          CASE NO. 3:19cv4825-MCR-EMT

LIEUTENANT ELLIS, et al.,

     Defendants.
__________________________/

                                   ORDER

        The chief magistrate judge issued a Report and Recommendation on July 31,

2020.      ECF No. 16.     Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.
                                                                         Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.      The chief magistrate judge’s Report and Recommendation, ECF No.

16, is adopted and incorporated by reference in this Order.

       2.      This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court.

       3.      The clerk is directed to close the file.

       DONE AND ORDERED this 30th day of April

       2021.

                                            s/   M. Casey Rodgers
                                          M. CASEY RODGERS
                                          UNITED STATES DISTRICT JUDGE




Case No. 3:19cv4825-MCR-EMT
